 


113 HR 1720 IH: Local School Foods Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1720 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Welch (for himself, Mr. Gibson, Ms. Pingree of Maine, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To conduct a pilot program in support of efforts to increase the amount of purchases of local fresh fruits and vegetables for schools and service institutions by giving certain States the option of receiving a grant from the Secretary of Agriculture for that purpose instead of obtaining commodities under Department of Agriculture programs. 
 
 
1.Short titleThis Act may be cited as the Local School Foods Act of 2013.  
2.Additional authority for purchase of fresh fruits, vegetables, and other specialty food cropsSection 10603 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4) is amended— 
(1)in subsection (b), by striking 2012 and inserting 2017; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection:  
 
(c)Pilot grant program for purchase of fresh fruits and vegetables 
(1)In generalUsing amounts made available to carry out subsection (b), the Secretary of Agriculture shall conduct a pilot program under which the Secretary will give not more than five participating States the option of receiving a grant in an amount equal to the value of the commodities that the participating State would otherwise receive under this section for each of fiscal years 2014 through 2018. 
(2)Use of grant fundsA participating State receiving a grant under this subsection may use the grant funds solely to purchase fresh fruits and vegetables for distribution to schools and service institutions in the State that participate in the food service programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). To the maximum extent practicable, the fruits and vegetables shall be locally grown, as determined by the State.  
(3)Selection of participating StatesThe Secretary shall select participating States from applications submitted by the States.  
(4)Reporting requirements 
(A)School and service institution requirementSchools and service institutions in a participating State shall keep records of purchases of fresh fruits and vegetables made using the grant funds and report such records to the State. 
(B)State requirementEach participating State shall submit to the Secretary a report on the success of the pilot program in the State, including information on— 
(i)the amount and value of each type of fresh fruit and vegetable purchased by the State; and 
(ii)the benefit provided by such purchases in conducting the school food service in the State, including meeting school meal requirements.. 
 
